Citation Nr: 0723410	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-31 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
October 1969.  The veteran has been determined to be 
incompetent for VA purposes, and his spouse, acting as his 
guardian, has pursued this appeal on his behalf.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

In July 2006, the veteran's spouse testified at a travel 
board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the July 2006 
hearing, the veteran's spouse submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  

The Board notes that the veteran's spouse filed a claim for 
increased disability rating for service-connected PTSD which 
remains unadjudicated.  Thus, this issue is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's service connected bilateral hearing loss is 
productive of no more than  Level I hearing acuity in the 
right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim for 
increased disability rating for bilateral hearing loss, VA 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in March 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran's spouse was aware that it was ultimately 
her responsibility to give VA any evidence pertaining to the 
claim.  The March 2005 letter informed her that additional 
information or evidence was needed to support the claim, and 
asked her to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, in March 2006, the veteran and 
his spouse were notified of how VA assigns disability ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in August 2004, 
April 2005, and July 2005. 38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for bilateral hearing loss.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
under the provisions of Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85 (2006).  In evaluating hearing loss, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The ratings schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.  These Roman numeral designations are 
assigned based on a combination of the percent of speech 
discrimination and the pure tone threshold average, as 
contained in a series of tables within the regulations.  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2006).  
  
When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the pure tone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).  The record 
demonstrates that the veteran does not exhibit exceptional 
patterns of hearing impairment and, therefore, evaluation 
pursuant to 38 C.F.R. § 4.86 is not authorized.

On the authorized VA audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
35
50
55
LEFT
35
45
55
65
85

Audiological evaluation revealed an average pure tone 
threshold hearing level of 46 decibels for the right ear and 
of 63 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 88 percent in the left ear.

Entering the average pure tone thresholds and speech 
recognition abilities, demonstrated during the April 2004 VA 
examination, into Table VI reveals the highest numeric 
designation of hearing impairment for the right ear is I and 
for the left ear is III.  See 38 C.F.R. § 4.86(a).  Entering 
the category designations for each ear into Table VII results 
in a 0 percent disability rating under Diagnostic Code 6100.

On the authorized VA audiological evaluation in September 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
35
40
LEFT
30
35
35
40
60

Audiological evaluation revealed an average pure tone 
threshold hearing level of 34 decibels for the right ear and 
of 43 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 100 percent in the left ear.

Entering the average pure tone thresholds and speech 
recognition abilities, demonstrated during the September 2004 
VA examination, into Table VI reveals the highest numeric 
designation of hearing impairment for the right ear is I and 
for the left ear is I.  See 38 C.F.R. § 4.86(a).  Entering 
the category designations for each ear into Table VII results 
in a 0 percent disability rating under Diagnostic Code 6100.

The record includes a VA audiology clinic note dated in 
February 2005.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
40
40
60
LEFT
45
45
45
55
70

In addition, the record includes a VA ENT consult note dated 
in March 2005 with exactly the same audiogram information as 
the February 17, 2005 audiogram.  

Audiological evaluation revealed an average pure tone 
threshold hearing level of 44 decibels for the right ear and 
of 54 decibels for the left ear.  Speech recognition scores 
using the Maryland CNC method are not indicated.  However, in 
an April 4, 2005 addendum, the Chief of the Audiology and 
Speech Pathology Department stated that results from previous 
tests were the best indicators and should be used for rating 
purposes.  He noted the pure tone thresholds of the February 
and March 2005 audiograms.  In addition, he also noted that 
speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
Thus, entering the average pure tone thresholds demonstrated 
during the February and March 2005 VA examinations and speech 
recognition abilities noted in the April 4, 2005 Addendum, 
into Table VI reveals the highest numeric designation of 
hearing impairment for the right ear is I and for the left 
ear is I.  See 38 C.F.R. § 4.86(a).  Entering the category 
designations for each ear into Table VII results in a 0 
percent disability rating under Diagnostic Code 6100.
  
On the authorized VA audiological evaluation in April 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
90
100
LEFT
70
70
75
85
95

Audiological evaluation revealed an average pure tone 
threshold hearing level of 82 decibels for both the right ear 
and the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 98 
percent in the left ear.  The VA examiner noted that the 
veteran was being treated for sinus infections and an ear 
infection.  The veteran was advised to return to the clinic 
following ENT evaluation when ears were clear.

In an April 4, 2005 addendum, the Chief of the Audiology and 
Speech Pathology Department noted that there was a 
discrepancy between the speech recognition threshold and pure 
tone averages and stated that the results were not valid 
indicators of the veteran's true organic hearing loss and 
should not be used for rating purposes.  He also stated that 
results from previous tests were the best indicators and 
should be used for rating purposes and he identified pure 
tone thresholds found in the February and March 2005 
audiograms.    
     
On the authorized VA audiological evaluation in July 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
35
40
LEFT
40
40
40
50
60

Audiological evaluation revealed an average pure tone 
threshold hearing level of 40 decibels for the right ear and 
of 48 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 96 percent in the left ear.

Thus, entering the average pure tone thresholds and speech 
recognition abilities, demonstrated during the July 2005 VA 
examination, into Table VI reveals the highest numeric 
designation of hearing impairment for the right ear is I and 
for the left ear is I.  See 38 C.F.R. § 4.86(a).  Entering 
the category designations for each ear into Table VII results 
in a 0 percent disability rating under Diagnostic Code 6100.

On the authorized audiological evaluation in February 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
35
45
LEFT
40
40
50
50
70

Audiological evaluation revealed an average pure tone 
threshold hearing level of 40 decibels for the right ear and 
of 53 decibels for the left ear.  Speech recognition scores 
using the Maryland CNC method are not indicated.  The Board 
notes that pursuant to 38 C.F.R. § 4.85(a), an examination 
for hearing impairment for VA purposes must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Since the February 2006 audiogram 
does not include speech discrimination testing results, the 
report does not meet the VA regulatory requirements for 
rating purposes.  

However, even assuming for the sake of argument that the 
February 2006 audiogram could be evaluated, entering the 
average pure tone thresholds demonstrated during that 
examination into Table VIa reveals the highest numeric 
designation of hearing impairment for the right ear is I and 
for the left ear is III.  See 38 C.F.R. § 4.86(a). Entering 
the category designations for each ear into Table VII results 
in a 0 percent disability rating under Diagnostic Code 6100.

The only possible interpretation of these findings under the 
regulations is that the veteran's hearing loss is at no more 
than level I in the right ear and level III in the left ear; 
therefore, a compensable rating is not warranted. 38 C.F.R. § 
4.85, Diagnostic Code 6100.

In reaching this decision, the Board has considered testimony 
presented by the veteran's spouse at the July 2006 travel 
board hearing regarding the severity of the veteran's hearing 
loss. While the Board finds the evidence and her statements 
to this effect to be credible, they do not provide sufficient 
evidence on which to award a higher rating for the veteran's 
service-connected hearing loss because, as noted above, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  In this case, the numeric 
designations correlate to a noncompensable disability rating.  
See 38 C.F.R. § 4.85, Tables VI-VII.

Accordingly, a preponderance of the evidence is against a 
compensable evaluation for service connected bilateral 
hearing loss, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


